DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (directed to a thermal insulation insert and a garment having a thermal insulation insert) and Species A (directed to an upper body garment) in the reply filed June 29, 2022, is acknowledged.  In response to Applicant’s election, claims 1-20 are pending in this application with claims 15-20 being withdrawn from consideration.  An action on the merits follows.
Drawings
The drawings are objected to because Fig. 6 includes a bracket with no corresponding label or associated reference character above the figure proximate a break in the structure 424 as a whole.  The bracket should be properly labeled or removed from the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following:
At line 1, “Aspects herein are directed to an all-weather garment that includes” should instead read “An all-weather garment includes”; and
At line 4, “In one example aspect, the garment may include” should instead read “The garment may include”.  
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein a length of the first side and the second side is greater than a length of the first end and the second end” at lines 3-5.  It is unclear if the recited lengths being compared are the summed length of the first and second sides and the summed length of the first and second ends (i.e., (first side length + second side length) > (first end length + second end length)), or if each of the first and second side lengths are individually being compared to each of the first and second end lengths.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If intended for each side length to be compared to each end length individually, it is suggested that the limitation instead read “wherein a length of each of the first side and the second side is greater than a length of each of the first end and the second end”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 (claim 4 as best can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0184737 to Reuben (hereinafter, “Reuben”) in view of DE102019116440 to Merz (hereinafter, “Merz”).
Regarding claim 1, Reuben teaches a thermal insulation insert (See Reuben, Fig. 1; front left panel (11); abstract) comprising: a first textile layer; a second textile layer secured to the first textile layer to form the thermal insulation insert (See Reuben, Fig. 7A; panel (11) formed from first and second scrim sheets (23, 24) secured together via core (22)), the thermal insulation insert having a first end (See Reuben, Fig. 1; top end of front left panel) and a second end opposite the first end (bottom end of front left panel); a thermally insulating fill material contained within a space between the first textile layer and the second textile layer (core (22) is formed of insulating down; [0034]).
That said, Reuben does not teach a closure mechanism positioned at one of the first end or the second end of the thermal insulation insert, the closure mechanism comprising a male component, a female component, and a strap extending between the male component and the female component.
However, Merz, in a related art of garments having pockets for housing inserts, is directed to a garment having pockets configured for housing protective inserts to provide protection to the wearer (See Merz, Figs. 1-3).  More specifically, Merz teaches a closure mechanism positioned at one of the first end or the second end of the thermal insulation insert (See Merz, Fig. 3; fixing means (26) positioned at both ends of protective insert), the closure mechanism comprising a male component, a female component, and a strap extending between the male component and the female component (See Merz, Fig. 3; fixing means (26) include male and female components, such as those of snaps (32), with strips of fabric extending therebetween).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the insert of Reuben to include the fixing means at either end of the insert as disclosed by Merz.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the insert of Reuben to include the fixing means at either end of the insert as disclosed by Merz in order provide a plurality of connection points at which the insert could be securely yet removably fixed in place such as in a pocket of a garment to prevent unwanted movement of the insert therein (See Merz, [0029]).
Regarding claim 2, the modified insert of Reuben (i.e., Reuben in view of Merz, as discussed with respect to claim 1 above) further teaches wherein the male component comprises a stud of a snap, and wherein the female component comprises a socket of the snap (fixing means (26) may include snap fasteners; See Merz, [0031]).
Regarding claim 3, the modified insert of Reuben (i.e., Reuben in view of Merz, as discussed with respect to claim 1 above) further teaches wherein the male component comprises a hook component of a hook-and-loop system, and wherein the female component comprises a loop component of the hook-and-loop system (fixing means (26) may include Velcro, i.e. hook and loop, fasteners; See Merz, [0031]).
Regarding claim 4, the modified insert of Reuben (i.e., Reuben in view of Merz, as discussed with respect to claim 1 above) further teaches a first side extending between the first end and the second end; and a second side extending between the first end and the second end (See annotated Fig. 1 of Reuben below; two vertical sides extending between ends of front left panel (11)), wherein a length of the first side and the second side is greater than a length of the first end and the second end (See annotated Fig. 1 of Reuben below; length in vertical direction of each of the first and second sides is greater than length in horizontal direction of each of the first and second ends).

    PNG
    media_image1.png
    446
    527
    media_image1.png
    Greyscale

Annotated Fig. 1 of Reuben
Regarding claim 5, the modified insert of Reuben (i.e., Reuben in view of Merz, as discussed with respect to claim 1 above) further teaches wherein the thermally insulating fill material comprises one or more of synthetic fill and down (See Reuben, Fig. 7A; core (22) is thermally insulating down; [0034]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reuben in view of Merz, as applied to claim 1 above, and further in view of US 2019/0075868 to Morgan (hereinafter, “Morgan”).
Regarding claim 6, the modified insert of Reuben (i.e., Reuben in view of Merz, as discussed with respect to claim 1 above) does not teach wherein each of the first textile layer and the second textile layer comprise a woven construction.
However, Morgan, in a related insulating garment panel art, is directed to an apparel layer system that includes insulating, layered textile panels (See Morgan, Fig. 2; abstract).  More specifically, Morgan teaches wherein each of the first textile layer and the second textile layer comprise a woven construction (layer system (200) includes first and second layers of material (210, 212) sandwiching third layer (214); first and second layers (210, 212) may be made from a tightly woven material; See Morgan, [0049]-[0050]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the construction of the first and second scrim sheets of the modified insert of Reuben to instead have the tightly woven textile construction disclosed by Morgan, as the modification amounts to no more than a simple substitution of one known textile construction for another with nothing more than the reasonable expectation of one textile construction performing just as well as the other to yield predictable results, i.e., containing the fill material. 
Claims 7-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0013482 to DiBernardo et al. (hereinafter, “DiBernardo”), in view of Reuben, and further in view of Merz.
Regarding claim 7, DiBernardo teaches a garment (See DiBernardo, Figs. 1A-3; garment (10); abstract) comprising: a pocket positioned on the garment (See DiBernardo, Figs. 2A & 2B; one of the pockets forming cavities (22) on an interior side of garment (10)); and a thermal insulation insert removably positioned within the pocket (thermal inserts (20) inserted into cavities (22) can be used for heating or warming a user; See DiBernardo, [0038]).
Although DiBernardo generally discloses thermal inserts, DiBernardo is silent to their construction and does not teach the thermal insulation insert comprising: a first textile layer; a second textile layer secured to the first textile layer to form the thermal insulation insert, the thermal insulation insert having a first end and a second end opposite the first end; a thermally insulating fill material contained within a space between the first textile layer and the second textile layer.
However, Reuben, in a related thermal insulation garment art, is directed to a garment having a plurality of thermal panels insertable into pockets throughout the garment to insulate the warmer and keep them warm (See Reuben, Fig. 1; abstract).  More specifically, Reuben teaches the thermal insulation insert (See Reuben, Fig. 1; front left panel (11); abstract) comprising: a first textile layer; a second textile layer secured to the first textile layer to form the thermal insulation insert (See Reuben, Fig. 7A; panel (11) formed from first and second scrim sheets (23, 24) secured together via core (22)), the thermal insulation insert having a first end (See Reuben, Fig. 1; top end of front left panel) and a second end opposite the first end (bottom end of front left panel); a thermally insulating fill material contained within a space between the first textile layer and the second textile layer (core (22) is formed of insulating down; [0034]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the thermal insert of DiBernardo to have the thermally insulating, layered construction disclosed by Reuben.  One of ordinary skill in the art at the time of filing the invention would have been motivated to modify the thermal insert of DiBernardo to have the thermally insulating, layered construction disclosed by Reuben in order to provide an insulating insert that contains and holds captive normally loose, down insulative filler between textile layers in an easily replaceable panel construction (See Reuben, [0007], [0034]).
That said, DiBernardo and Reuben do not teach a closure mechanism positioned at one of the first end or the second end of the thermal insulation insert, the closure mechanism comprising a male component, a female component, and a strap extending between the male component and the female component.
However, Merz, in a related art of garments having pockets for housing inserts, is directed to a garment having pockets configured for housing protective inserts to provide protection to the wearer (See Merz, Figs. 1-3).  More specifically, Merz teaches a closure mechanism positioned at one of the first end or the second end of the thermal insulation insert (See Merz, Fig. 3; fixing means (26) positioned at both ends of protective insert), the closure mechanism comprising a male component, a female component, and a strap extending between the male component and the female component (See Merz, Figs. 1 & 3; fixing means (26) include male and female components, such as those of snaps (32), with strips of fabric extending therebetween; the strips are fixable around loop fastening means (28) positioned at an opening of a pocket into which the protective insert is inserted).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to further modify the modified garment of DiBernardo (i.e., DiBernardo in view of Reuben as discussed above) to include the fixing means at either end of the insert and corresponding loop fasteners on the garment at the pocket opening as disclosed by Merz.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to further modify the modified garment of DiBernardo to include the fixing means at either end of the insert and corresponding loop fasteners on the garment at the pocket opening as disclosed by Merz in order provide a plurality of connection points at which the insert could be securely yet removably fixed in place in a pocket of the garment to prevent unwanted movement of the insert therein (See Merz, [0029]).
Regarding claim 8, the modified garment of DiBernardo (i.e., DiBernardo in view of Reuben and Merz, as discussed with respect to claim 7 above) further teaches wherein the pocket is located on an inner-facing surface of the garment (See DiBernardo, Fig. 2A & 2B; pockets forming cavities (22) are located on an inner-facing surface of the garment (10); the figures depict interior, i.e., inside-out, views of the garment).
Regarding claim 10, the modified garment of DiBernardo (i.e., DiBernardo in view of Reuben and Merz, as discussed with respect to claim 7 above) further teaches wherein a pocket opening of the pocket includes a loop structure to which the closure mechanism of the thermal insulation insert is adapted to be removably coupled (See Merz, Figs. 1 & 3; loop fasteners (28) are positioned at the pocket opening to which fixing means (26) are able to be removably coupled as discussed in the modified garment of DiBernardo above).
Regarding claim 11, the modified garment of DiBernardo (i.e., DiBernardo in view of Reuben and Merz, as discussed with respect to claim 7 above) further teaches wherein the garment comprises an upper-body garment, and wherein the pocket is located on a torso portion of the upper-body garment (See DiBernardo, Figs. 2A & 2B; garment (10) is an upper body garment with the pocket located on a torso portion).
Regarding claim 12, the modified garment of DiBernardo (i.e., DiBernardo in view of Reuben and Merz, as discussed with respect to claims 7 and 11 above) further teaches wherein the pocket is located on an inner-facing surface of the torso portion of the upper-body garment (See DiBernardo, Fig. 2A & 2B; pockets forming cavities (22) are located on an inner-facing surface of the garment (10); the figures depict interior, i.e., inside-out, views of the garment).
Regarding claim 13, the modified garment of DiBernardo (i.e., DiBernardo in view of Reuben and Merz, as discussed with respect to claims 7 and 11-12 above) further teaches wherein the upper-body garment further comprises: two or more additional pockets located on the inner-facing surface of the torso portion of the upper-body garment; and two or more additional thermal insulation inserts each removably positioned within a respective pocket of the two or more additional pockets (See DiBernardo Figs. 2A & 2B; garment (10) includes at least two additional interior pockets forming cavities (22), each additional pocket having corresponding thermal inserts (20).
Regarding claim 14, the modified garment of DiBernardo (i.e., DiBernardo in view of Reuben and Merz, as discussed with respect to claims 7 and 11 above) further teaches wherein a pocket opening of the pocket is positioned adjacent to a neck opening of the upper-body garment, and wherein the pocket extends in a vertical direction toward a waist opening of the upper-body garment (See DiBernardo Fig. 2B; opening of pocket formed by cavity (22) is positioned adjacent neck opening (46); said pocket extends in a vertical direction between the neck opening and a waist opening of the garment).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DiBernardo in view of Reuben and Merz, as applied to claims 7-8 above, and further in view of USPN 7,762,096 to Fuchs (hereinafter, “Fuchs”).
Regarding claim 9, the modified garment of DiBernardo (i.e., DiBernardo in view of Reuben and Merz, as discussed with respect to claims 7-8 above) does not teach wherein an innermost-facing layer of the pocket is formed from a mesh material.
That said, Fuchs, in a related temperature control garment, is directed to a garment having a plurality of interior pockets for housing thermal inserts (See Fuchs, Figs. 1-2; abstract).  More specifically, Fuchs teaches wherein an innermost-facing layer of the pocket is formed from a mesh material (See Fuchs, Figs. 2-3; mesh layer (48) is an innermost layer of the pocket).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the innermost layer of the pocket of the modified garment of DiBernardo to be formed of the mesh material disclosed by Fuchs.  One of ordinary skill in the art would have been motivated to modify the innermost layer of the pocket of the modified garment of DiBernardo to be formed of the mesh material disclosed by Fuchs for a variety of reasons including, but not limited to, to allow for inspection of the thermal inserts to assess damage or condition and to provide a pleasing aesthetic appearance (See Fuchs, Col. 1, line 64 – Col. 2, line 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2020/068964 to Bradt; USPN 3,476,102 to Sarnoff; USPN 6,931,875 to Allen; and USPN 5,031,244 to Inagaki are each directed to garments having pockets for storing thermal inserts.  USPN 1,797,359 to Meyers is directed to a garment having interior pockets with attached article.  US 2017/0231371 to Li; US 2018/0364011 to Blakeley; and USPN 6,421,839 to Vo are each directed to garments having attached protective inserts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732